Citation Nr: 1615146	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-01 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files.

The Veteran submitted additional evidence in support of his claim during his January 2016 hearing, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Sleep apnea manifested in service.


CONCLUSION OF LAW

Sleep apnea was incurred during peacetime service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of such duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, the Veteran has evidence of sleep apnea, most recently confirmed during his August 2012 VA examination. The Veteran has reported persistent snoring while in service, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, the Veteran has testified that he was treated for and diagnosed with sleep apnea by a private physician while on leave in 1986, which he is also competent to report. Id. There is no evidence that the Veteran's statements or testimony are not credible, and therefore they are entitled to probative weight.

These statements are corroborated by lay statements from the Veteran's mother, brother and a fellow service member, all of whom testified to symptoms of snoring and brief cessations of breathing while sleeping during service. The mother and brother also reported that the Veteran sought treatment for his symptoms in 1986 and was diagnosed with sleep apnea by the family doctor. All of these statements concern symptomatology or events observable by lay third parties, and as there is no evidence the statements are not credible they are entitled to probative weight. Id. 

In reviewing the evidence, the Veteran's service treatment records are silent for any complaints or diagnosis of sleep apnea. However, an August 1995 letter from a private physician states that he treated the Veteran for loud snoring in December 1986. He further stated that he conducted a sleep study at the time, and based on the observed symptomatology provided a diagnosis of sleep apnea. He further indicated that he performed a frenectomy to attempt to alleviate the symptomatology. There is no evidence that this physician was not competent or credible, and therefore this letter is entitled to significant probative weight. Id. In light of the foregoing, the evidence establishes in-service incurrence of sleep apnea and therefore the second element of service connection is met.

Finally, the Veteran, his mother and brother have all stated that his symptoms, specifically snoring and the pauses in breathing during sleep, have been persistent since service, which they are competent to report. Id. Turning to the medical evidence, the Veteran was provided with a VA examination in August 2013. The examiner indicated that the sleep apnea was less likely than not related to service, as the in-service notations of upper respiratory infections, isolated high blood pressure and recurrent strep throat, as well as the lay accounts of severe snoring, were not causes of sleep apnea. Instead, the examiner stated that the Veteran's sleep apnea was more likely related to the fact that he was obese based on his body mass index. However, as pointed out during the Veteran's January 2016 hearing, based on the medical and personnel records it does not appear that the Veteran was obese or overweight while in service when he was displaying the same symptomatology that supported a diagnosis of sleep apnea during the examination.

The Veteran provided a medical opinion in March 2011 from a private physician. The physician stated that, based on his review of the medical record, it was almost certain that the sleep apnea was present in and related to service. This was based on the statements from the Veteran's mother, brother and fellow service member concerning his symptoms, the notation of the 1986 frenectomy, and the repeat notations of upper respiratory and throat issues in service. There is no evidence that either opinion is not competent or credible and as both are supported by a review of the medical records and supported by a rationale, they are both entitled to probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that the evidence establishes that the sleep apnea is related to active duty. Both opinions of records are competent and credible, and the lay evidence of record competently and credibly indicates that the condition diagnosed in service as sleep apnea has persisted since. Therefore, the Board finds that service connection on a direct basis is warranted for sleep apnea, as it was incurred during the Veteran's peacetime service. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


